Citation Nr: 1517719	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for vertigo. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cerebrovascular accident ("stroke").  

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to service connection for a heart disability, to include as secondary to in-service herbicide exposure. 

6.  Entitlement to service connection for a cerebrovascular accident ("stroke"), to include as secondary to a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had service from December 1962 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of service connection for vertigo, heart disability and stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for vertigo, heart disability and stroke were most recently denied by a May 2005 rating decision.  He did not file and appeal or submit new and material evidence within one year; thus, the rating decision became final.  

2.  Evidence received since the May 2005 rating decision with respect to vertigo, a heart disability and stroke are new and material and do raise a reasonable possibility of substantiating the Veteran's claim of service connection for these disabilities.  


CONCLUSIONS OF LAW

1.  An unappealed May 2005 rating decision denying entitlement to service connection for vertigo, heart disability and stroke is final.  38 U.S.C.A. § 7105(c)(West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2014).

2.  New and material evidence has been received with respect to the claims of entitlement to service connection for vertigo, heart disability and stroke; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen claims of service connection for vertigo, heart disability and stroke that have been previously denied by the RO in May 2005.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In July 2010, the Veteran filed a claim to reopen his claims for entitlement to service connection for vertigo, heart disability, and stroke.  The RO reopened the Veteran's claim in a September 2011 rating decision; however, the Board on its own must decide the question of whether new and material evidence has been received to reopen the claim because it goes to the Board's jurisdiction to reach the underlying claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Id. 

A claim shall be reopened and reviewed if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor redundant and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this threshold is met, VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the May 2005 rating decision, the RO denied the service connection for vertigo, heart disability, and a stroke because there was no evidence of a current disability and no evidence of a diagnosis or treatment in service for any of these disabilities.  

The evidence submitted since the May 2005 rating decision includes diagnosis and treatment for vertigo, a heart disability and stroke.  Additionally, VA treatment records, lay statements and private treatment records were added to the record.  

Presumed credible, the additional evidence received since the May 2005 rating decision are new and material as this evidence was not previously of record and they address the grounds of prior denials, and relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim of service connection for vertigo, heart disability and stroke.  

Consequently, reopening the Veteran's claim of service connection for vertigo, heart disability, and stroke is warranted.  38 C.F.R. § 3.156.  





ORDER

New and material evidence having been received, the claim of service connection for vertigo is reopened; to this extent only, the claim is granted.  

New and material evidence having been received, the claim of service connection for a heart disability is reopened, to this extent only, the claim is granted.  

New and material evidence having been received, the claim of service connection for cerebrovascular accident is reopened, to this extent only, the claim is granted.  


REMAND

The Veteran asserts service connection for vertigo, heart disability and stroke.  The Board has reopened the Veteran's claims.  However, additional development is required prior to a decision on the merits.  

The Veteran has been diagnosed with vertigo.  The Veteran has asserted that symptoms of his disability began in service and was evidenced by fainting and constant headaches.  There is evidence in the Veteran's service treatment records that he complained of headaches while in service and there is evidence in the file that he has continued to complain of headaches since service.  The Veteran has asserted that he believes these headaches were symptoms of his vertigo.  Further, there is evidence that he fainted in service and he has asserted this was also a symptom of his undiagnosed vertigo in service.  The Veteran has not been provided a VA examination to determine the etiology of his vertigo.  

The Veteran has been diagnosed with a heart disability; however, the Veteran has never been provided a VA examination to determine the etiology of his heart disability.  Further, there is evidence in the Veteran's service treatment records that he complained of chest pain in service.  

The Veteran has had a cerebrovascular accident or stroke.  The Veteran has asserted that his stroke was secondary to his heart disability.  The Veteran has not had a VA examination to determine the etiology of his stroke.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124   (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of any currently diagnosed vertigo, heart disability and cerebrovascular accident.  The claims file should be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should then address the following:

a.  Whether any currently diagnosed vertigo is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service.  Please discuss the Veteran's claims that symptoms of headaches and fainting in service are evidence of vertigo in service.  

b.  Whether any currently diagnosed heart disability is at least likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service.  Please discuss the evidence in his service treatment records of the Veteran's complaints of chest pain while in service.  

c.  Is it at least as likely as not (probability of at least 50 percent) that his cerebrovascular accident is proximately due to (caused by) the Veteran's heart disability?

d.  Is it at least as likely as not (probability of at least 50 percent) that cerebrovascular accident aggravated by (chronically worsened beyond normal progression) the Veteran's heart disability?

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


